               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

AGL INDUSTRIES, INC.,

                  Plaintiff,                               8:18-CV-370

vs.
                                                             ORDER
CONTINENTAL INDEMNITY
COMPANY, et al.,

                  Defendants.


      IT IS ORDERED:


      1.   The parties' Stipulation to Stay (filing 60) is approved.


      2.   This case is stayed pursuant to the conditions set forth in the
           parties' stipulation (filing 60).


      3.   The Clerk of the Court shall enter a dismissal papers
           deadline of May 3, 2021.


      4.   The Clerk of the Court shall close this case for statistical
           purposes.


      Dated this 18th day of October, 2018.


                                               BY THE COURT:


                                               John M. Gerrard
                                               United States District Judge
